Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after October 9, 2019, is being examined under the first inventor to file provisions of the AIA .
Claim 1-15 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a predictor in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-15 are rejected under 35 U.S.C. 101 because 

Regarding claim 1, 
2A Prong 1: The limitation of predict an expected temperature is a mental process, as expecting temperature can be done in human mind. The limitation of compute a difference between an actual temperature and the expected temperature is a mathematical concept, as it recites a process of calculating difference between expected data and actual data. Electronic device is a generic hardware. The limitation of compute a z-score of the difference is a mathematical concept, as it recites a process of calculating difference between two values and z-scores, which is a mathematical concept. The limitation of map the z-score to a grade is a mental process, as it merely recites matching a score to another score.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element - Electronic device is a generic hardware element. The electronic device in the claim is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A predictor, a computation manager, and a model are field of use and technological environment (MPEP 2106.05(h)).

Claim 7 is a method claim having similar limitation to the claim 1. Therefore, it is rejected with the same rationale as the claim 1.
Regarding claim 13, the limitation of a non-transitory, computer readable medium comprising machine- readable instructions for monitoring the thermal health of an electronic device, the instructions, when executed, direct a processor is a generic computer component. 
Claim 13 is a non-transitory, computer readable medium claim having similar limitation to the claim 1. Therefore, it is rejected with the same rationale as the claim 1.

Regarding claim 2, a data sensor is a generic computer component. 
This judicial exception is not integrated into a practical application. The limitation of to collect data from the electronic device, wherein the data is collected in a data record, and the data record is stored in a data repository are insignificant extra-solution activity (MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of a model trainer to train the model using the data record from the data repository applies to a field of use and technological environment (MPEP 2106.05(h)), because the limitation merely recites a process of training a mathematical model using some data. The limitation of to collect data from the electronic device, wherein the data is collected in a data record, and the data record is stored in a data repository are mere data gathering (MPEP 2106.05(g)).
Claim 8 is a method claim having similar limitation to the claim 2. Therefore, it is rejected with the same rationale as the claim 2.
Claim 14 is a non-transitory, computer readable medium claim having similar limitation to the claim 2. Therefore, it is rejected with the same rationale as the claim 2.

Regarding claim 3, wherein the model comprises a random forest model is a field of use and technological environment (MPEP 2106.05(h)). 
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 9 is a method claim having similar limitation to the claim 3. Therefore, it is rejected with the same rationale as the claim 3.

Regarding claim 4, wherein the data record comprises temperature, CPU usage, fan speed, and battery usage of the electronic device is a field of use and technological environment (MPEP 2106.05(h)), as it merely defines what kind of data are used.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 10 is a method claim having similar limitation to the claim 4. Therefore, it is rejected with the same rationale as the claim 4.

Regarding claim 5, wherein the model is trained for an electronic device platform, or a product line, or both is a field of use and technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 11 is a method claim having similar limitation to the claim 5. Therefore, it is rejected with the same rationale as the claim 5.
Claim 15 is a non-transitory, computer readable medium claim having similar limitation to the claim 5. Therefore, it is rejected with the same rationale as the claim 5.

Regarding claim 6, The system of claim 1, wherein the thermal health grade is on a scale from 0 to 100, and wherein a higher thermal health grade indicates better thermal health is a field of use and technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 12 is a method claim having similar limitation to the claim 6. Therefore, it is rejected with the same rationale as the claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, and 13 are rejected under 35 U.S.C. 103 over Shetu (Shetu et al, 2015, “Workload-Based Prediction of CPU Temperature and Usage for Small-Scale Distributed Systems”) in view of Graham (US 20120143565 A1).

Regarding claim 1, Shetu teaches a system for monitoring the thermal health of an electronic device ([Shetu, page 1090, left column, Abstract, line 10-14] “Therefore, in this paper, we focus on developing simple prediction models of CPU temperature and usage for the systems. We investigate impacts of macro-level parameters such as the number of machines and different sizes of workload on CPU temperature and usage via real experiment”), comprising: 
a predictor to predict an expected temperature of the electronic device using a model ([Shetu, page 1091, right column, IV. PROPOSED MODELS FOR WORKLOAD-BASED PREDICTION OF CPU TEMPERATURE AND USAGE] “We propose the following equation for predicting CPU temperature based on the size of workload:             
                t
                =
                
                    
                        P
                    
                    
                        1
                    
                
                
                    
                        x
                    
                    
                        2
                    
                
                +
                
                    
                        P
                    
                    
                        2
                    
                
                x
                +
                
                    
                        P
                    
                    
                        3
                    
                
            
         (1)  Here, t denotes CPU temperature in °C and x denotes the size of workload in GB. We formulate this equation from the data presented in Fig. 3 using Matlab. The equation suggests that the CPU temperature of a small-scale distributed system can be modeled as a polynomial of the size of workload, where degree of the polynomial is 2”); and 
computation manager to: compute a difference between an actual measurement of the electronic device and the expected measurement ([Shetu, page 1092, right column, V. VALIDATION OF THE PROPOSED MODELS, second paragraph] “Fig. 5 presents the graph containing data on CPU temperature. This graph exhibits a close match between the data obtained from the model and the data obtained from our real experiment. Besides, Fig. 6 presents the graph containing data on CPU usage. This graph shows that our model can mostly capture the trend exhibited by CPU usage. Here, model exhibits little deviation from the real data only for smaller sizes of workload”);
Shetu does not specifically teach a compute a z-score of the difference, and map the z-score to a grade for the electronic device.
Graham teaches compute a z-score of the difference ([Graham, 0028] Once the component and operating data have been selected by processing device 302 and/or operator 320, processing device 302 analyzes the operating data to identify the parametric profile. Specifically, for example, processing device 302 may employ various statistical tools to identify a parametric profile. In one example, the operating data includes actual torque for turbine 100 and an expected torque for turbine 100. Processing device 302 may calculate a z-score for the relationship between the actual torque and the expected torque over time. FIG. 4 illustrates a graph 400 of the z-score 402 for turbine 100 under normal operation. FIG. 4 further illustrates a z-score 404 for turbine 100 during failure. As shown, z-score 402 deviates about 1.51, indicating a minimal difference between the actual torque and the set point torque. Conversely, z-score 404 defines a growing deviation ranging up to about 18.57, indicating the deviation between the actual torque and the expected torque just prior to failure of turbine 100 at point 406. As should be apparent, various different statistical tools may be employed to compare various types of operating data to expected values/ranges and/or other operating data. The types of parameters selected may be iterated to increase accuracy and efficiency of a parametric profile. For example, processing device 302 may compare actual torque to wind speed, power output to wind speed, different phase currents, internal temperature to ambient temperature, phase voltages, or other combination of parameters suitable to predict component failures”, Graham can measure not only the difference between predicted turbine speed and actual turbine speed, it can also compare different temperatures, to predict the failure of the electronic device);
map the z-score to a thermal health grade ([Graham, 0024, 0028] “FIG. 4 illustrates a graph 400 of the z-score 402 for turbine 100 under normal operation. FIG. 4 further illustrates a z-score 404 for turbine 100 during failure. As shown, z-score 402 deviates about 1.51, indicating a minimal difference between the actual torque and the set point torque. Conversely, z-score 404 defines a growing deviation ranging up to about 18.57, indicating the deviation between the actual torque and the expected torque just prior to failure of turbine 100 at point 406. As should be apparent, various different statistical tools may be employed to compare various types of operating data to expected values/ranges and/or other operating data. The types of parameters selected may be iterated to increase accuracy and efficiency of a parametric profile. For example, processing device 302 may compare actual torque to wind speed, power output to wind speed, different phase currents, internal temperature to ambient temperature, phase voltages, or other combination of parameters suitable to predict component failures”, Graham compares the value from failure and obtained z-score to decide if the device will fail or not, which corresponds to the grading process, Pass/Fail. Graham may compare different temperature to predict device failure).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Shetu and Graham to use the method of calculating z-score and mapping the score to grades of Graham to implement the device thermal health prediction system of Shetu. The suggestion and/or motivation for doing so is to improve the accuracy of the prediction system, as z-score enable us to compare two scores that are from different samples.

Claim 7 is a method claim having similar limitation to the claim 1. Therefore, it is rejected with the same rationale as the claim 1.

Regarding claim 13, Shetu in view of Graham teaches a non-transitory, computer readable medium comprising machine-readable instructions for monitoring the thermal health of an electronic device, the instructions, when executed, direct a processor ([Shetu, page 1091, left column, A. Experimental Setup, first paragraph] “We conduct our experiment in a laboratory environment. Here, our experimental setup consists of 16 independent computers connected through a wired network. Each of the computers possesses a CPU of Intel Core 2™Duo CPU E4600 having 2.40GHz clock speed and a memory (RAM) of 2GB. We utilize Ubuntu 14.04 (x86) as the operating system. Here, as all the computers in our setup have the same configuration, our setup mimics a homogeneous setting. To further clarify our setup, we present a snapshot of the setup in Fig. 1”). Claim 13 is a computer readable medium claim having similar limitation to the claim 1. Therefore, it is rejected with the same rationale as the claim 1.

	Claim 2-3, 5, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 103 in view of Shetu (Shetu et al, 2015, “Workload-Based Prediction of CPU Temperature and Usage for Small-Scale Distributed Systems”) in view of Graham (US 20120143565 A1), and further in view of Dobler (US 20150081599 A1).

Regarding claim 2, Shetu in view of Graham teaches a data sensor to collect data from the electronic device, wherein the data is collected in a data record ([Shetu, page 1091, right column, line 2-5] “We use Psensor [18] to monitor the CPU temperature, which supplies the average temperature of all the cores in the processor. Psensor also provides the measurements of the CPU usage”), and wherein the data record is stored in a data repository ([Shetu, page 1091, left column, A. Experimental Setup, first paragraph] “We conduct our experiment in a laboratory environment. Here, our experimental setup consists of 16 independent computers connected through a wired network. Each of the computers possesses a CPU of Intel Core 2™Duo CPU E4600 having 2.40GHz clock speed and a memory (RAM) of 2GB. We utilize Ubuntu 14.04 (x86) as the operating system. Here, as all the computers in our setup have the same configuration, our setup mimics a homogeneous setting. To further clarify our setup, we present a snapshot of the setup in Fig. 1”, as shown in the paragraph, the method is performed in a computer system. It is obvious that data records from Psensors will be stored in memories, which corresponds to a data repository);
Shetu in view of Graham does not specifically teach a model trainer to train the model using the data record from the data repository.
Dobler teaches a model trainer to train the model using the data record from the data repository ([Dobler, 0022] “The method includes training a machine learning (ML) classifier 116 implemented by the processing circuit 104, by analyzing some or all of the data points stored in the memory 110 for the electrical device 102 and recognizing patterns in the data points (200). The training of the ML classifier 116 can be done by the processing circuit 104, with support from the pass/fail prediction unit 106 and the adaptive sampling control unit 108 as indicated by the dashed box in FIG. 1. The ML classifier 116 can be a neural network, support vector machine, decision tree or random forest, deep believe networks, `AdaBoost` or other boosting method, genetic programming, Bayesian Network, or any other type of ML classifier well-suited for analyzing test/simulation data and recognizing patterns in such data. Such ML classifiers can be readily modified, enhanced and/or combined by those skilled in the art, and therefore no further explanation is given in this regard”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Shetu, Graham, and Dobler to use the method of training a model from a data repository of Dobler to implement the device thermal health prediction system of Shetu and Graham. The suggestion and/or motivation for doing so is to improve the accuracy of the prediction system, as training process updates the system with new sets of data.
Claim 8 is a method claim having similar limitation to the claim 2. Therefore, it is rejected with the same rationale as the claim 2.
Claim 14 is a computer readable medium claim having similar limitation to the claim 2. Therefore, it is rejected with the same rationale as the claim 2.

Regarding claim 3, Shetu in view of Graham teaches the system of claim 2. 
Shetu in view of Graham does not specifically teach wherein the model comprises a random forest model.
Dobler teaches wherein the model comprises a random forest model ([Dobler, 0022] “The method includes training a machine learning (ML) classifier 116 implemented by the processing circuit 104, by analyzing some or all of the data points stored in the memory 110 for the electrical device 102 and recognizing patterns in the data points (200). The training of the ML classifier 116 can be done by the processing circuit 104, with support from the pass/fail prediction unit 106 and the adaptive sampling control unit 108 as indicated by the dashed box in FIG. 1. The ML classifier 116 can be a neural network, support vector machine, decision tree or random forest, deep believe networks, `AdaBoost` or other boosting method, genetic programming, Bayesian Network, or any other type of ML classifier well-suited for analyzing test/simulation data and recognizing patterns in such data. Such ML classifiers can be readily modified, enhanced and/or combined by those skilled in the art, and therefore no further explanation is given in this regard”).
Claim 9 is a method claim having similar limitation to the claim 3. Therefore, it is rejected with the same rationale as the claim 3.

Regarding claim 5, Shetu in view of Graham, and further in view of Dobler teaches wherein the model is trained for an electronic device platform, or a product line, or both ([Dobler, 0022] “The method includes training a machine learning (ML) classifier 116 implemented by the processing circuit 104, by analyzing some or all of the data points stored in the memory 110 for the electrical device 102 and recognizing patterns in the data points (200). The training of the ML classifier 116 can be done by the processing circuit 104, with support from the pass/fail prediction unit 106 and the adaptive sampling control unit 108 as indicated by the dashed box in FIG. 1. The ML classifier 116 can be a neural network, support vector machine, decision tree or random forest, deep believe networks, `AdaBoost` or other boosting method, genetic programming, Bayesian Network, or any other type of ML classifier well-suited for analyzing test/simulation data and recognizing patterns in such data. Such ML classifiers can be readily modified, enhanced and/or combined by those skilled in the art, and therefore no further explanation is given in this regard).
Claim 11 is a method claim having similar limitation to the claim 5. Therefore, it is rejected with the same rationale as the claim 5.

Regarding claim 15, Shetu in view of Graham, and further in view of Dobler teaches wherein the instructions when executed direct the processor to train the model for an electronic device platform, or product line, or both ([Dobler, 0022] “The method includes training a machine learning (ML) classifier 116 implemented by the processing circuit 104, by analyzing some or all of the data points stored in the memory 110 for the electrical device 102 and recognizing patterns in the data points (200). The training of the ML classifier 116 can be done by the processing circuit 104, with support from the pass/fail prediction unit 106 and the adaptive sampling control unit 108 as indicated by the dashed box in FIG. 1. The ML classifier 116 can be a neural network, support vector machine, decision tree or random forest, deep believe networks, `AdaBoost` or other boosting method, genetic programming, Bayesian Network, or any other type of ML classifier well-suited for analyzing test/simulation data and recognizing patterns in such data. Such ML classifiers can be readily modified, enhanced and/or combined by those skilled in the art, and therefore no further explanation is given in this regard).

Claim 4 and 10 are rejected under 35 U.S.C. 103 in view of Shetu (Shetu et al, 2015, “Workload-Based Prediction of CPU Temperature and Usage for Small-Scale Distributed Systems”) in view of Graham (US 20120143565 A1), in view of Dobler (US 20150081599 A1), and further in view of Cheng (US 20180203523 A1).

Regarding claim 4, Shetu in view of Graham, and further in view of Dobler teaches wherein the data record comprises temperature, CPU usage ([Shetu, page 1091, right column, 3rd paragraph, line 1-6] “To further illustrate the impact of the size of workload on CPU temperature, we present Fig. 3. This figure again confirms significant response for changing the size of workload while a minimal responds to a change in the number of machines. Additionally, we plot the impact of a change in the size of workload on CPU usage in Fig. 4”). 
Shetu in view of Graham, and further in view of Dobler does not specifically teach data record comprises fan speed and battery usage of the electronic device.
Cheng teaches data record comprises fan speed and battery usage ([Cheng, 0036] “Returning to FIG. 2, the system information database 250 records a plurality of system information. As stated above, the system information comprises information such as temperatures, usage rates, or voltages corresponding to a plurality of devices, or comprises information such as battery power levels, fan speeds, local time, network speeds, or frame update rates”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Shetu, Graham, Dobler, and Cheng to use the data record comprises fan speed and battery usage of Cheng to implement the device thermal health prediction system of Shetu, Graham, and Dobler. The suggestion and/or motivation for doing so is to improve the accuracy of prediction system, as fan speed is an important factor of that decides processor temperature.
Claim 10 is a method claim having similar limitation to the claim 4. Therefore, it is rejected with the same rationale as the claim 4.

Claim 6 and 12 are rejected under 35 U.S.C. 103 in view of Shetu (Shetu et al, 2015, “Workload-Based Prediction of CPU Temperature and Usage for Small-Scale Distributed Systems”) in view of Graham (US 20120143565 A1), and further in view of Psychology Wiki (Psychology Wiki, Revision as of 22:31, 3 February 2013, “Bell Curve Grading”).

Regarding claim 6, Shetu in view of Graham teaches measuring the thermal health of a device ([Shetu, page 1090, left column, Abstract, line 10-14] “Therefore, in this paper, we focus on developing simple prediction models of CPU temperature and usage for the systems. We investigate impacts of macro-level parameters such as the number of machines and different sizes of workload on CPU temperature and usage via real experiment”). 
However, Shetu does not specifically teach wherein the grade is on a scale from 0 to 100, and wherein a higher grade indicates better score.
Psychology Wiki teaches wherein the grade is on a scale from 0 to 100, and wherein a higher grade indicates better score ([Psychology Wiki, page 1, The first figure] “Compares the various grading methods in a normal, bell-curve distribution. Includes: Standard deviations, cumulative precentages, percentile equivalents, Z-scores, T-scores, standard nine, percent in stanine”, The first figure discloses the z-score and its corresponding percentage score, which is on a scale from 0 to 100%).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Shetu, Graham and Psychology Wiki to use the method of mapping z-score to a grade with scale of 0 to 100 of Psychology Wiki to implement the device thermal health prediction system of Shetu and Graham. The suggestion and/or motivation for doing so is to make the calculated score easier to read and measure the thermal health of the device.
Claim 12 is a method claim having similar limitation to the claim 6. Therefore, it is rejected with the same rationale as the claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Regarding Health Management of Electronic Devices.
Nikhil, 2006, “Prognostics and Health Management of Electronics”
US 20160041948 A1
US 7888913 B1
US 9794625 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUN KWON/
Patent Examiner, Art Unit 2127

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127